Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 08, 2021

The Court of Appeals hereby passes the following order:

A21A0792. ZAY MICHAEL BEY f/k/a TAMICHAEL L. FORDHAM v. THE
    GEORGIA DEPARTMENT OF HUMAN SERVICES, EX REL. T. F. et
    al. (CHILDREN).

      Zay Michael Bey f/k/a Tamichael L. Fordham filed this direct appeal from the
superior court’s order establishing his paternity of two minor children and requiring
him to pay child support. We lack jurisdiction.
      “Appeals from judgments or orders in divorce, alimony, and other domestic
relations cases” must be initiated by filing an application for discretionary review.
OCGA § 5-6-35 (a) (2), (b). Because this case involves paternity and the collection
of child support, it is a domestic relations case within the meaning of the statute. See
Booker v. Ga. Dept. of Human Resources, 317 Ga. App. 426, 427 (731 SE2d 110)
(2012) (an action in which the “underlying subject matter is a father’s obligation to
provide child support” is “a domestic relations case subject to review only by
application”); Brown v. Dept. of Human Resources, 204 Ga. App. 27, 27 (418 SE2d
404) (1992) (“Appeals arising out of paternity petitions are domestic relations cases
which require compliance with the discretionary appeal procedure of OCGA
§ 5-6-35.”). “Compliance with the discretionary appeals procedure is jurisdictional.”
Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996).
Accordingly, Bey was required to comply with the discretionary appeal procedure to
obtain review of the superior court’s order. His failure to do so deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED. See Booker, 317
Ga. App. at 427; Brown, 204 Ga. App. at 27.


                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     01/08/2021
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.